PER CURIAM.
Rule 4.2, Florida Appellate Rules, 31 F. S.A., be and the same is hereby amended in the following respects:
By striking sub-paragraph b of said rule and inserting in lieu thereof the following:
“b. Time for Filing. The notice of appeal, which shall designate the appeal as an interlocutory appeal, and assignments of error shall be filed simultaneously within 60 days from the rendition of the order or decree sought to be reviewed.”
By striking sub-paragraph d of said rule and inserting in lieu thereof the following:
“d. Record-on-Appeal. No record on appeal shall be required or permitted other than certified copies of the appeal papers and the judgment or order appealed from. Such certified copy shall be served and filed within 15 days from the date of the filing of the notice of appeal. The appendices shall contain full copies of all pleadings and other parts of the record needed to determine the appeal.”
This rule is adopted for the purpose of clarifying the above two sections of rule *4474.2 with respect to the time of filing assignments of error and the record on appeal and shall take effect upon being filed in the Clerk’s office.
THOMAS, C. J., and TERRELL, HOB-SON, ROBERTS, DREW, THORNAL and O’CONNELL, JJ., concur.